RESOLUCIÓN
Vista la moción de reinstalación del Sr. Carlos M. Man-gual López, se ordena su reinstalación al ejercicio de la profesión de abogado. Se le apercibe de que en el futuro deberá ejercer mayor diligencia en cumplir con las órdenes de este Tribunal. Además, se le concede el término de no-venta días, contados a partir de la fecha de la notificación de esta resolución, para que corrija las deficiencias señala-das por la Oficina de Inspección de Notarías en su obra notarial e informe a este Tribunal el resultado de estas gestiones.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
El Juez Presidente Señor Andréu García y el Juez Asociado Señor Rebollo López no intervinieron.
(Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo